DETAILED ACTION
This office action is in response to applicant's amendments and remarks filed on June 7, 2022.  
Claim 3 has been cancelled.  
Claims 1-2 and 4-5 have been amended.
Claim 6 is newly added for consideration.
Claims 1-2 and 4-6 are currently allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relates to a printer and a power control program (see original disclosure, i.e. para. 2 and etc.).
With regard to Claim 1, the closest prior arts of record, Shimamura, Achiwa and Hirai, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… and at least one processor configured to: control operation of a thermal printing unit configured to perform thermal printing on heat-sensitive recording paper; and adjust a maximum amount of the electric power to be output from the second connector, of the electric power supplied from the outside, to a first amount of power when the thermal printing unit is not under a printing operation, and adjust the maximum amount of the electric power to be output from the second connector to a second amount of power when the thermal printing unit is under the printing operation, the second amount of power being smaller than the first amount of powers, wherein the second amount of power is determined as an excess amount of power obtained by subtracting, from an amount of power suppliable from the outside, an amount of power used for the printing operation of the thermal printing unit”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on June 7, 2022 (i.e. on pg. 5-9 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claims 2, 4 and 6, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.

With regard to Claim 5, the closest prior arts of record, Shimamura, Achiwa and Hirai,, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… and adjusting a maximum amount of electric power to be output from a second connector, of the electric power supplied through a first connector used to input the electric power supplied from an outside, to a first amount of power when the thermal printing unit is not under a printing operation, and adjusting the maximum amount of the electric power to be output from the second connector to a second amount of power when the thermal printing unit is under the printing operation, the second connector having a communication terminal connected thereto, and being used to output at least a part of the electric power to the connected communication terminal, the second amount of power being smaller than the first amount of power, wherein the second amount of power is determined as an excess amount of power obtained by subtracting, from an amount of power suppliable from the outside, an amount of power used for the printing operation of the thermal printing unit”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on June 7, 2022 (i.e. on pg. 5-9 and etc.), are not fully disclosed by the prior art(s) of record.
Therefore, Claims 1-2 and 4-6 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY X ZHENG/Primary Examiner, Art Unit 2675